Citation Nr: 1627833	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits for surviving children of the Veteran.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to August 1998.  The Veteran died in February 2013; the appellant is the custodian of his four surviving minor children.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the RO.

The record before the Board consists of the Veteran's paper and electronic claims files.


FINDING OF FACT

The countable income of the appellant and the Veteran's four surviving minor children in 2013 exceeded the maximum annual pension rate of $17,329 for a surviving spouse with four dependent children.  


CONCLUSION OF LAW

The criteria for entitlement to improved death pension benefits for four surviving children of the Veteran have not been met.  38 U.S.C.A. §§ 1503, 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death Pension

Death pension is a benefit payable to a Veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  38 U.S.C.A. §§ 101(15), 1541(a), 1542; 38 C.F.R. § 3.3(b).  Basic entitlement arises if (i) the Veteran served on active duty for ninety days or more during a period of war; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving children's income or the income of the surviving children and any person with whom the children are residing who is legally responsible for the children's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4).

The appellant is the Veteran's former spouse, and is the custodian of her four children with the Veteran.  She has filed a claim for entitlement to nonservice-connected death pension benefits on behalf of her four minor children:  H., A., N., and B.  In February 2013, the appellant notified VA that the Veteran had died in February 2013.  When he died, the Veteran was survived by four children under the age of 18 years.  In March 2013, the appellant filed a claim for death pension benefits on behalf of her minor children.  She enclosed a copy of her divorce decree from the Veteran showing that they were divorced in October 2012.

The record, including the appellant's statements, reflects that she was divorced from the Veteran at the time of his death, and the evidence does not reflect, and she does not contend, that she is the Veteran's surviving spouse.  The record shows that she was not his spouse at the time of his death.  See 38 U.S.C.A. §§ 101(3), 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50(b). The Veteran's four children are in the custody of their mother who is not the Veteran's surviving spouse.

In pertinent part, the term "child" of the Veteran means an unmarried person who is a legitimate child and who is under the age of 18 years.  38 C.F.R. § 3.57.  In this case, the Veteran had service-connected disabilities at the time of death, and the children named above were under the age of 18 for the period in question. Moreover, they were not in the custody of the Veteran's surviving spouse.  Instead, the children were in the custody of their mother.  The four children meet the basic eligibility requirements of 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(a).

If the children are in the custody of a person legally responsible for support of the children, as in this case, pension shall be paid at an annual rate equal to the difference between the rate for a surviving spouse and an equivalent number of children (but not including any child who has countable annual income equal to or greater than the maximum annual pension rate under paragraph (b) of this section) and the sum of the countable annual income of such person and the combined countable annual income of the children (but not including the income of any child whose countable annual income is equal to or greater than the maximum annual pension rate under paragraph (b) of this section), or the maximum annual pension rate under 38 C.F.R. § 3.24(b) times the number of eligible children, whichever is less.  See 38 U.S.C.A. § 1542; 38 C.F.R. § 3.24(c)(2).

The maximum annual rate of improved pension for a child is specified by statute and is paid at the maximum annual pension rate (MAPR) as specified under 38 U.S.C.A. § 5142, and is increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.24.  The rates of pension benefits for the relevant time period are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1 and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).

Here, the only material issue in dispute is whether the annual income exceeds the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  VA received the appellant's claim for improved death pension benefits for the Veteran's surviving children in March 2013.  Effective December 1, 2012, the MAPR rate for a child was $2,129.  See M21-1, Part I, Appendix B.  This amount remained in effect until December 1, 2013, when it was increased to $2,161.  Id.  Effective December 1, 2012, the MAPR for a surviving spouse with four dependent children was $17,329.  This amount remained in effect until December 1, 2013, when it was increased to $17,590.

In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503  (West 2014); 38 C.F.R. §§ 3.271, 3.272 (2015).  For example, unreimbursed medical expenses in excess of five percent of the MAPR allowable may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g).  Income from the Social Security Administration (SSA) is not excluded under 38 C.F.R. § 3.272 and, therefore, must be included in countable income.

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

In her March 2013 claim, the appellant reported that she had $100 in cash, and the children had no net worth.  She said she and her children had no income from the SSA, and that she expected gross wages and salary of $13,779 for the next 12 months.  She stated that she paid $5,081 in medical expenses for the year 2012, for health care premiums and medication for herself.  Her divorce decree shows that she received the marital home in the divorce.

In a September 2013 improved pension eligibility verification report (EVR), the appellant reported that her four children were never married, attending school, and earned no wages in the last 12 months.  She said that she and each child received $231 per month in SSA benefits.  She reported that she had $13,000 in gross wages from all employment from January 2012 through December 2012, and $10,000 from January 2013 through December 2013, and that she earned less because her work hours had decreased.  She said that she and the children had no net worth at all.  She also listed medical expenses from 2007 to 2012, but only two were dated in 2012 or 2013, namely $37.73 to a physician in July 2012, and $25.83 to a physician in February 2013.  Both expenses were paid for her own care.  She applied for exclusion of the children's income, stating that all of the children's income was reasonably available to her.  She listed monthly expenses of $754 for rent or mortgage, $400 for food, $300 for utilities and heat, $80 for telephone, $200 for operation of an automobile, $100 for clothing, $50 for car insurance, and $80 for health insurance.  She said her work hours had dropped to 30 hours per week and her income was about $3000 less per year, maybe more.

A July 2014 report of general information reflects that the RO advised the appellant that the current MAPR for four children was $8,644.  The appellant indicated that she was only appealing the death pension denial.

Records from the Social Security Administration (SSA) demonstrate that the appellant and each of her four children were each awarded $231.00 per month in SSA benefits, effective February 1, 2013.  SSA benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Each child's annual income of $2,772 exceeded the MAPR of $2,129 for a surviving child in 2013.  The children's total SSA income for 2013 was $11,088.  The appellant's work income was $10,000 for 2013, plus $2,772 in SSA income, for a total of $12,772.  

In 2013, the family income of $23,860 ($11,088 plus $12,772) exceeded the MAPR for a surviving spouse plus four children ($17,329).  See 38 C.F.R. § 3.24; M21-1, Part I, Appendix B.  Payment of an improved death pension for four surviving children is not warranted.  See 38 C.F.R. § 3.24(c).

The evidence does not reflect unreimbursed medical expenses in excess of five percent of the MAPR allowable during the period in question, and thus there is no exclusion from income on this basis.  38 C.F.R. § 3.272(g).

The appellant has argued that her income should not be considered as part of the family income, essentially asserting that since she is not considered a dependent of the Veteran, her income should be excluded from the family income determination.  See her VA Form 9 (substantive appeal).  However, governing regulation provides that her income must be included in the family income determination.  See 38 C.F.R. § 3.24(c).

The appellant has also contended that the children's income should be excluded based on hardship.  See 38 C.F.R. § 3.272(m).  This regulation provides that, if the hardship criteria of 38 C.F.R. § 3.23(d)(6) are established, then "there shall be excludable from the available income of any child or children an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion."

A child's income shall be considered "reasonably available" when it can be readily applied to meet the surviving spouse's expenses necessary for reasonable family maintenance, and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6).  "Expenses necessary for reasonable family maintenance" include expenses for basic necessities, such as (food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  Id.

The appellant has reported monthly expenses for the family totaling $1,964 (i.e., $23,568 annually), which is less than the family countable income of $23,860.  Even accepting all of the claimed expenses as "necessary for reasonable family maintenance" and assuming "hardship," the expenses do not exceed the sum of countable annual income plus VA pension entitlement calculated without consideration of the hardship exclusion.  None of the appellant's countable income may be excluded under 38 C.F.R. § 3.272(m) for the year 2013.  Accordingly, the criteria for the 38 C.F.R. § 3.23(d)(6) determination of "hardship" were not met in 2013.

In light of the foregoing, the appellant is not entitled to payment of VA nonservice-connected death pension benefits on behalf of her minor children because the family income exceeds the legal limit.  Although recognizing the Veteran's honorable wartime service and the appellant's application for pension on behalf of his children, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA nonservice-connected death pension benefits when the appellant's income exceeds certain levels.  The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the appellant's annual family countable income exceeds the statutory limit, she is not legally entitled to payment of VA nonservice-connected death pension benefits.  Therefore, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.


ORDER

Entitlement to improved death pension benefits for surviving children of the Veteran is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


